Order filed June 29, 2021.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00813-CR
                                ____________

                    JOSE WERNER MUNGUIA, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 209th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1505214

                                     ORDER

      Jose Werner Munguia is appealing his conviction of aggravated assault with
a deadly weapon. He raises in his brief a single issue regarding the absence of a
waiver of his right to a jury trial. Appellant entered a plea of not guilty and was
tried by the court without a jury. The clerk’s record neither contains a statutory
written jury waiver, nor does the reporter’s record indicate that appellant orally
waived that right before the trial court. See U.S. Const. amend. VI; Tex. Const.
art. I, § 15; Tex. Code Crim. Proc. Ann. art. 1.13(a). We therefore abate the appeal
and remand the case to the trial court for a hearing to determine whether appellant
waived his right to a jury trial and consented to a bench trial.

      We order the trial court to conduct a hearing and make findings of fact and
conclusions of law regarding: (1) whether appellant signed a written jury waiver;
(2) whether appellant orally waived his right to a trial by jury; (3) whether there is
any evidence appellant consented to a trial before the court without a jury; and
(4) whether the judgment’s recitation that appellant waived the right of trial by jury
accurately reflects the trial proceedings.

      We order the clerk of the trial court to prepare, certify, and file, within thirty
days of the date of this order, a supplemental clerk’s record containing its findings
of fact and conclusions of law and any documentation bearing on the issue of
whether appellant waived his right to a trial by jury. The court reporter is also
directed to prepare, certify, and file a reporter’s record of any relevant proceedings
within fifteen days after the conclusion of the hearing.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court.



                                   PER CURIAM



Panel consists of Justices Bourliot, Zimmerer, and Spain.